     Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 1 of 23 PageID #:93




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


THOMAS CATENACCI, et al.,                             )
                                                      )
Plaintiffs,                                           )
                                                      )       Case Number: 21-cv-02852
v.                                                    )
                                                      )      Judge John Z. Lee
LORI LIGHTFOOT, in Her Official Capacity              )
As Mayor of the City of Chicago,                      )
                                                      )
Defendant.                                            )
                                                      )

DEFENDANT MAYOR LORI LIGHTFOOT’S MEMORANDUM IN SUPPORT OF HER
           MOTION TO DISMISS THE AMENDED COMPLAINT

                                       INTRODUCTION

        Plaintiffs Thomas Catenacci and the Daily Caller News Foundation (“DCNF”) bring this

action to challenge an alleged decision of Mayor Lightfoot to conduct one-on-one interviews

only with journalists of color on the occasion of the second anniversary of her inauguration as

Mayor of Chicago. Plaintiffs claim that their First Amendment and equal protection rights were

violated because Catenacci requested an interview with the Mayor, and that, on information and

belief, his request was denied based on his race due to these interview parameters. But as shown

by Plaintiffs’ own allegations, Catenacci’s interview request did not fall within the scope of the

parameters, because it did not seek an interview on the occasion of the Mayor’s two-year

anniversary. In addition, Catenacci’s request was not made until after any use of the challenged

parameters had ended. For both of these reasons, Plaintiffs have no injury attributable to the

challenged parameters, and their lawsuit therefore fails for lack of standing. Additionally, even
    Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 2 of 23 PageID #:94




if Plaintiffs had standing, their claims for injunctive and declaratory relief would be subject to

dismissal as moot because the challenged parameters are no longer in effect.

                                 RELEVANT BACKGROUND

       On May 19, 2021, and the morning of May 20, 2021, to commemorate the second

anniversary of her inauguration as Mayor of Chicago, Mayor Lightfoot participated in a Press

Tour with members of the Chicago Press Corps. Ex. A hereto (Second LeFurgy Declaration), ¶

3. The Press Tour consisted of eight one-on-one interviews, six on May 19, and two on May 20.

Id. The subject of each of these interviews was the Mayor’s two-year anniversary as Mayor of

Chicago. Id. ¶ 7. Both of the May 20 interviews were requested prior to May 20. Id. ¶ 9. The

entirety of the Press Tour was completed in the twenty-four-hour period beginning at 9:30 a.m.

on May 19, with the last interview concluding at approximately 9:25 a.m. on May 20. Id. ¶ 8.

       On the morning of May 19, 2021, prior to the beginning of the Press Tour, Mayor

Lightfoot sent a letter, via the Mayor’s Press Office, to the Chicago Press Corps stating that “on

the occasion of the two-year anniversary of [her] inauguration as Mayor of this great City, [she

would] be exclusively providing one-on-one interviews with journalists of color.” Am. Compl. ¶

6; Ex. A hereto, ¶ 4. This statement was in reference to the Press Tour described above. Ex. A

hereto, ¶ 5. The parameters in the May 19 letter have not been used for any decisions regarding

interviews with the Mayor since the Press Tour. Id. ¶ 10.

       On May 20, 2021, Plaintiff Catenacci sent an email requesting an interview with Mayor

Lightfoot about various topics concerning the coronavirus pandemic. Am. Compl. ¶ 9. See also

Ex. A hereto, Ex. 2 thereto (email seeking interview “regarding a number of topics pertaining to

Chicago’s handling of the coronavirus” and listing specific issues relating to the pandemic).

This email was received by the Mayor’s Press Office general inquiries email box at



                                                  2
    Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 3 of 23 PageID #:95




approximately 4:23 p.m. on May 20, more than six hours after the conclusion of the Press Tour.

Ex. A hereto, Ex. 2 thereto. Catenacci’s request made no mention of the Mayor’s second

anniversary. Id. Nor did the request ask that the interview take place on May 20 (which was the

two-year anniversary date of the Mayor’s inauguration on May 20, 2019), otherwise express

urgency about when the interview occur, or indicate a deadline that he was operating under. Id.

Instead, the email wrote: “Let me know if we can set up a time to speak.” Id. Catenacci sent

follow up emails on May 21, and May 24, 2021. Am. Compl. ¶ 10; Ex. A hereto, Exs. 3 & 4

thereto. On May 27, 2021, one week after sending his first request for an interview, Catenacci

and DCNF filed the present action. Plaintiffs assert that Catenacci’s request for an interview was

denied when the Mayor did not respond to it in “a timely manner,” and that the denial was based

on his race under the Press Tour parameters. Am. Compl. ¶¶ 11-13. Following the denial of

Plaintiffs’ Motion for Preliminary Injunction, Plaintiffs filed the present Amended Complaint on

July 2, 2021. Dkt. 22.

                                      LEGAL STANDARD

       In considering motions under Rule 12(b)(1), the Court first strips away any conclusory

statements in the complaint and considers only “well-pleaded factual allegations.” See Silha v.

ACT, Inc., 807 F.3d 169, 174 (7th Cir. 2015). Then the Court considers whether the well-

pleaded factual allegations “plausibly suggest a claim of subject matter jurisdiction.” Id. And

when it comes to standing to sue, Plaintiffs have the burden to “clearly” allege facts

demonstrating each element of standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

If a defendant presents a factual challenge to standing, “[t]he district court may properly look

beyond the jurisdictional allegations of the complaint and view whatever evidence has been

submitted on the issue to determine whether in fact subject matter jurisdiction exists.” Apex



                                                 3
     Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 4 of 23 PageID #:96




Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 444 (7th Cir. 2009) (citations omitted)

(internal quotations marks omitted). And once a defendant proffers evidence that calls into

question standing as presented in the complaint, “[t]he presumption of correctness that we accord

to a complaint’s allegations falls away, and the plaintiff bears the burden of coming forward with

competent proof that standing exists.” Id. (citations omitted) (internal quotation marks omitted).

                                          ARGUMENT

I.     Plaintiffs Lack Standing To Bring This Lawsuit.
       To have standing, a plaintiff must show “(1) an injury in-fact; (2) fairly traceable to the

defendant’s action; and (3) capable of being redressed by a favorable decision from the court.”

Parvati Corp. v. City of Oak Forest, 630 F.3d 512, 516 (7th Cir. 2010) (citing Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560-61 (1992)). “If the plaintiff lacks standing, the federal court lacks

subject matter jurisdiction and the suit must be dismissed under Federal Rule of Civil Procedure

12(b)(1).” International Union of Operating Engineers, Local 139, AFL-CIO v. Daley, 983 F.3d

287, 294 (7th Cir. 2020). That is the case here. Plaintiffs lack standing because Catenacci’s

interview request was not subject to the challenged Press Tour parameters, and Plaintiffs

therefore suffered no injury fairly traceable to the parameters or redressable by a favorable

decision from this Court. This is so for two reasons.

       First, the Press Tour parameters were not applicable Catenacci’s interview request. By

Plaintiffs’ own allegations, the parameters applied to interviews “on the occasion of [the

Mayor’s] two-year anniversary of [her] inauguration” as Mayor of Chicago. Am. Compl. ¶ 6.

Catenacci, however, does not allege that he asked to interview the Mayor for that occasion.

Instead, Plaintiffs allege that Catenacci wanted to interview the Mayor about a list of issues

concerning the coronavirus pandemic, an interview that Catenacci sought “as part of” DCNF’s

“regular[] coverage” of the pandemic. Id. ¶¶ 8-9. Plaintiffs’ allegations therefore make clear

                                                 4
     Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 5 of 23 PageID #:97




that Catenacci’s request did not fall within the scope of the Press Tour parameters – he was

seeking an interview with the Mayor about the coronavirus pandemic as part of DCNF’s routine

coverage of that topic, rather than an interview on the unique, one-time occurrence of the

Mayor’s second anniversary.

        These allegations are confirmed by the face of Catenacci’s email requesting a one-on-one

interview with the Mayor. That email stated that he wanted to interview the Mayor about “a

number of topics pertaining to Chicago's handling of the coronavirus,” and then listed a handful

of specific issues relating to that topic. Ex. A hereto, Ex. 2 thereto. Moreover, the two-year

anniversary of the Mayor’s inauguration on May 20, 2019 was May 20, 2021, but nothing in

Catenacci’s May 20, 2021 email, which was sent at 4:23 p.m. in the afternoon, indicates that

Catenacci was requesting an interview to occur that same day. See id. 1

        Accordingly, Catenacci’s interview request on its face was not subject to the challenged

interview parameters. Plaintiffs therefore could not have been injured by the parameters and

lack standing for this reason. See Lujan, 504 U.S. at 560, n.1 (explaining that, to have standing,

an injury “must affect the plaintiff in a personal and individual way”); Allen v. Wright, 468 U.S.

737, 755 (1984) (no standing where plaintiffs “were not personally subject to the challenged

discrimination”), abrogated on other grounds by Lexmark Int'l, Inc. v. Static Control

Components, Inc., 572 U.S. 118 (2014); J.B. v. Woodard, 997 F.3d 714, 720 (7th Cir. 2021)

(explaining that standing is lacking where plaintiff fails to allege “facts showing a causal

connection between the injury and the conduct complained of”); Keep Chicago Livable v. City

of Chicago, 913 F.3d 618, 625 (7th Cir. 2019) (plaintiffs lacked standing where challenged

ordinance was not “tether[ed]” to “a specific harm to the organization”); Freedom from Religion


1
  Indeed, the fact that Catenacci sent two follow-up emails on subsequent days makes clear that he did
not expect to have the interview take place the day he requested it.

                                                    5
     Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 6 of 23 PageID #:98




Found., Inc. v. Lew, 773 F.3d 815, 821 (7th Cir. 2014) (“Without a request, there can be no

denial. And absent any personal denial of a benefit, the plaintiffs’ claim amounts to nothing more

than a generalized grievance . . . which does not support standing.”). 2

         A second and independent reason why the Press Tour parameters caused Plaintiffs no

injury is that, even if Catenacci’s request fell within the scope of the parameters, any use of those

parameters had terminated by the time Catenacci made his request. Catenacci’s request was sent

to the general inquiries email address of the Mayor’s Press Office and was received at 4:23 p.m.

on May 20. Ex. A hereto, ¶ 11; id. Ex. 2 thereto. Catenacci sent a follow up email the next day,

May 21, and a second follow up on May 24, 2021. Ex. A hereto, Exs. 3 & 4 thereto. By the time

of these requests, however, the Press Tour had ended and its parameters were not in use. As

explained above, the Press Tour was of limited duration and ended on the morning of May 20,

2021, after the conclusion of the 8th interview at approximately 9:25 a.m. Ex. A ¶ 8. And the

parameters have not been used in any decision by the Mayor’s Press Office regarding the

granting of one-on-one interviews since the Press Tour, including as to Catenacci’s first request

on May 20, 2021, which was made more than six hours after the Press Tour ended. Id. ¶ 10.

Plaintiffs therefore lack standing for the separate reason that, because the Press Tour parameters

had ended before Catenacci made his request late in the day on May 20th, he was not injured by

them.3


2
  DCNF does not allege any injury that it suffered apart from the alleged denial of Catenacci’s interview
request. Indeed, DCNF’s only link to the events challenged in the lawsuit appears to be that it employs
Catenacci as a reporter. Assuming for purposes of this motion only that DCNF could assert derivative
injury based on actions taken against Catenacci, it lacks standing for the same reasons that Catenacci
lacks standing.

3
  As noted above, Plaintiffs allege that Catenacci’s request was denied based on his race due to the Press
Tour parameters. See Am. Compl. ¶¶ 12-13. Plaintiffs do not seek relief on the theory that the mere
denial of a one-on-one interview request, without more, violates their rights. Indeed, there is no right to a
one-on-one interview with a public official. See Velie v. Hill, No. CV 16-07839 DSF (EX), 2017 WL

                                                      6
      Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 7 of 23 PageID #:99




        For these reasons, to the extent that Catenacci alleges that his request for an interview has

been denied, that denial is not fairly traceable to the challenged parameters. In essence, Plaintiffs

stand in the same shoes as any other member of the public who may theoretically take issue with

the parameters. That sort of generalized grievance, however, is not a basis for standing under

Article III. Larkin v. Fin. Sys. of Green Bay, Inc., 982 F.3d 1060, 1064 (7th Cir. 2020).

Plaintiffs seek nothing more than an impermissible advisory opinion as to the parameters’

constitutionality. Sweeney v. Raoul, 990 F.3d 555, 561 (7th Cir. 2021). The Amended

Complaint should therefore be dismissed for lack of standing.

II.     Plaintiffs’ Claims For Injunctive And Declaratory Relief Are Moot.
        Even if Plaintiffs had standing to bring their claims, their requests for declaratory and

injunctive relief are moot because the challenged parameters are no longer in effect and have not

been in effect since the filing of this action. Article III requires Plaintiffs to have standing to

pursue their claims “at all stages of review, not merely at the time the complaint is filed.”

Ciarpaglini v. Norwood, 817 F.3d 541, 544 (7th Cir. 2016) (internal quotation marks omitted).

“If at any point the plaintiff would not have standing to bring suit at that time, the case has

become moot.” Milwaukee Police Ass'n v. Board of Fire & Police Comm’rs, 708 F.3d 921, 929

(7th Cir. 2013).

        As this Court has already held, there is no “ongoing or future conduct to be enjoined” and

therefore any claim for injunctive relief is moot. Dkt. 19 at 4. See also Simic v. City of Chicago,

851 F.3d 734, 738 (7th Cir. 2017) (holding that to have standing for prospective injunctive relief,


679648, at *3 (C.D. Cal. Jan. 23, 2017), aff'd, 736 F. App’x 165 (9th Cir. 2018) (journalists cannot “use
the [First] amendment to force government officials to grant an interview or assist her in collecting
information.”); Raycom Nat., Inc. v. Campbell, 361 F. Supp. 2d 679, 686, 688 (N.D. Ohio 2004) (“Public
officials are under no constitutional obligation to speak to the press at all. . . .”) (citations and internal
quotation marks omitted); Snyder v. Ringgold, 40 F. Supp. 2d 714, 718 (D. Md. 1999) (“No reporter has a
right to access to a particular interview, exclusive story, or off the record statement.”).

                                                      7
    Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 8 of 23 PageID #:100




plaintiffs must demonstrate a “‘real and immediate’ threat of future injury”). Plaintiffs make no

allegations that the Press Tour parameters are likely to be repeated or to continue in the future.

Instead, they plead in entirely conclusory fashion that, “Plaintiff Catenacci will continue to be

irreparably harmed unless Defendant’s unlawful conduct is enjoined.” FAC ¶ 21. But bare

“legal conclusions and conclusory allegations merely reciting the elements of the claim are not

entitled to th[e] presumption of truth” accorded to well-pleaded facts. McCauley v. City of

Chicago, 671 F.3d 611, 616 (7th Cir. 2011).

       The Court, moreover, has already rejected this claim of “continuing” harm as

unsupported and held that the claim for injunctive relief is therefore moot. See Dkt. 19, at 3

(“the undisputed showing that Lightfoot’s practice or policy of granting interview requests only

to journalists of color ceased after May 20, 2021, moots [Plaintiffs’] motion for preliminary

injunctive relief”). Indeed, as the Court observed in its order denying Plaintiffs’ Motion for

Preliminary Injunction, Plaintiffs “appear to concede that Lightfoot’s policy or practice of

granting interviews exclusively to journalists of color is a thing of the past.” Dkt. 19 at 2. In

fact, the sole additional evidence Plaintiffs cited in their Response to the City’s Status Report

concerning the parameters was a video of Mayor Lightfoot in a one-on-one interview with a

white journalist who stated, “I by all accounts am a white guy and we are doing this interview

together.” See Dkt. 18 at 2, n.1 (citing

https://twitter.com/NewDay/status/1403340392175706115). This interview took place after the

Press Tour concluded and shows that there is no active practice of denying interviews to white

reporters.

       At base, Plaintiffs seek to enjoin discontinued conduct absent any indication that such

conduct is likely to recur, and “[f]ederal courts do not, as a rule, enjoin conduct which has been



                                                  8
    Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 9 of 23 PageID #:101




discontinued with no real prospect that it will be repeated.” Wisconsin Right to Life, Inc. v.

Schober, 366 F.3d 485, 491 (7th Cir. 2004) (quoting Ragsdale v. Turnock, 841 F.2d 1358, 1366

(7th Cir. 1988)). Accordingly, Plaintiffs’ claim for injunctive relief should be dismissed as moot.

Similarly, a plaintiff cannot get a declaration that past conduct violated the Constitution when

that conduct is not ongoing; thus the claim for declaratory relief is moot as well. See UWM

Student Ass'n v. Lovell, 888 F.3d 854, 860-62 (7th Cir. 2018) (affirming dismissal of claim for

declaratory relief as moot where the challenged conduct was over, as declaratory relief “could do

the plaintiffs no practical good”). Plaintiffs’ claims for injunctive and declaratory relief based on

the Press Tour parameters should be dismissed as moot.

                                           CONCLUSION

        For the foregoing reasons, Defendant asks the Court to dismiss the Amended Complaint

in its entirety for lack of standing, or in the alternative to dismiss Plaintiffs’ claims for injunctive

and declaratory relief as moot.



Dated: August 2, 2021                           Respectfully submitted,

                                                CELIA MEZA,
                                                Corporation Counsel for the City of Chicago

                                                By:     /s/ Peter H. Cavanaugh

                                                John Hendricks
                                                Andrew Worseck
                                                Peter Cavanaugh
                                                City of Chicago, Department of Law
                                                Constitutional and Commercial Litigation Division
                                                2 North LaSalle Street, Suite 520
                                                Chicago, Illinois 60602
                                                (312) 744-6975, -7129, -0897
                                                Attorneys for Defendant




                                                   9
Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 10 of 23 PageID #:102




                         Exhibit A
 Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 11 of 23 PageID #:103




                      IN THE UNITED STATES DISTRICT CQURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


THOMAS CATENACCI, et al.,

Plaintiffs,
                                                              Case Number: 21-cv-02852
v.

LORI LIGHTFOOT, in Her Official Capacity
As Mayor of the City of Chicago,

Defendant.


                  SECOND ll~CLARATION OF KATHLEEN LEFURGY


Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

        1.     My name is Katheen LeFurgy. I am over 18 years of age. I have personal

knowledge of the facts set forth in this Declaration, and if called upon to testify to those facts I

could and would competently do so.

        2.     I am the Communications Director for the Office of the Mayor of Chicago, a

position I have held since February 1, 2021. In my current role, I lead the Mayors Press Office,

which is responsible for all communications of the Mayor and Mayor's Office, including but not

limited to, press communications; social media; and speechwriting. My duties include, but are not

limited to, reviewing and approving press inquiries, including requests for interviews, and press

statements; reviewing and approving remarks; and reviewing and approving social media content.

        3.     On May 19, 2021, and the morning of May 20, 2021, to commemorate the Second

Anniversary of Mayor Lightfoot's inauguration as Mayor of Chicago, Mayor Lightfoot

participated in a Press Tour (the "Press Tour") which consisted of eight one-on-one interviews, six

on May 19, 2021, and two on May 20, 2021, with Mayor Lightfoot and members of the Chicago
  Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 12 of 23 PageID #:104




Press Corp. All of the interviews that took place on 1VIay 19, 2021, were subject to a "press

embargo," which means they were not to be publicly released until May 20, 2021.

        4.     On the morning of May 19, 2021, prior to the Press Tour, the Mayor sent a letter,

via the Mayor's Press Office, to members of the Chicago Press Corp stating, among other things,

that "on the occasion of the two-year anniversary of my inauguration as Mayor of this great City,

I will be exclusively providing one-on-one interviews with journalists of color." A true and correct

copy of the letter is attached hereto at Exhibit 1.

        5.     This statement was in reference to the Press Tour described above.

        6.     Each of the interviews was scheduled for approximately 15 to 20 minutes, although

some of them lasted longer.

        7.     The subject of each interview was Mayor Lightfoot's two-year anniversary as

Mayor of Chicago.

        8.     The entirety of the Press Tour was conducted in the twenty-four-hour period

beginning at 9:30 a.m. on May 19.           The last interview on the Press Tour concluded at

approximately 9:25 a.m. on May 20.

        9.     All of the interviews that were part of the Press Tour were requested before May

20, 2021.

        10.    The Press Tour was of limited duration, as described above, and ended at the

conclusion of the eighth interview. The parameters used for the Press Tour, as set forth in the

Mayor's May 19 letter, have not been used in any decision by the Mayor's Press Office regarding

the granting of one-on-one interviews or other interviews or events with the press since the Peess

Tour.

        11.    On May 20, 2021, at approximately 4:23 p.m. and more than six hours after the

conclusion of the Press Tour, the Mayor's Press Office general inquiries email inbox received an
  Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 13 of 23 PageID #:105




email from Plaintiff Catenacci's email account requesting an interview with Mayor Lightfoot

"regarding a number of topics pertaining to Chicago's handling of the coronavirus," and listing

specific issues relating to the pandemic. Catenacci also wrote: "Let me know if we can set up a

time to speak." A true and correct copy of this email is attached hereto at Exhibit 2.

        12.     The staff member for the Mayor's Press Office responsible for monitoring the

general inquiries email inbox forwarded this email to me at 4:51 p.m. on May 20, 2021.

        13.     The general inquiries email box received follow up emails from Catenacci's email

address on May 21, and May 24, 2021. True and correct copies of these emails are attached hereto

at Exhibits 3 and 4 respectively.

        14.     The Mayor's Press Office did not apply the parameters outlined in the Mayor's

May 19th letter to Catenacci's request, as the Press Tour had ended by the time of Catenacci's

request.

        15.     I have reviewed the Complaint in the above captioned matter that was filed on May

27, 2021. I have also reviewed the Amended Complaint in the above captioned matter that was

filed on July 2, 2021.

        16.     At the time the Complaint was filed, the parameters used for the Press Tour were

not in use, they have not been used at any time since the ding of the Complaint, and there are no

plans to use them in the future.

        17.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, that the foregoing

is true and correct.



Executed this a' day of August, 2021.                       ~~      "'`
                                                             Kathleen LeFurgy
Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 14 of 23 PageID #:106




                          Exhibit 1
Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 15 of 23 PageID #:107
Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 16 of 23 PageID #:108
Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 17 of 23 PageID #:109




                          Exhibit 2
8/2/2021        Case: 1:21-cv-02852 Document #: Mail
                                                27 -Filed:
                                                     Mayor's 08/02/21
                                                             Press Office - Page
                                                                            Outlook 18 of 23 PageID #:110



       Press Inquiry
       Thomas Catenacci <tcatenacci@dailycallernewsfoundation.org>
       Thu 5/20/2021 4:23 PM
       To: Mayor's Press Office <Mayor's.PressOffice@cityofchicago.org>


           [Warning: External email]

       Hello,

       I'm a reporter with the Daily Caller News Foundation. I'm requesting a one-on-one interview with
       Mayor Lightfoot regarding a number of topics pertaining to Chicago's handling of the coronavirus.
       Specifically, I'd like to discuss how her administration plans to encourage more residents to receive the
       coronavirus vaccine considering that less than 50% of the city's residents have been administered a
       single dose. I'd also like to discuss why she believes Chicago is behind other large cities, such as New
       York and Los Angeles.

       I'd also like to ask Mayor Lightfoot about how her administration handled the coronavirus pandemic
       compared to other major U.S. cities and how she plans to encourage residents to eat and shop locally
       as Chicago's vaccinated population grows.

       Let me know if we can set up a time to speak.

       Thank you very much.

       Best,

       Thomas Catenacci
       Reporter | Daily Caller News Foundation
       e: tcatenacci@dailycallernewsfoundation.org
       c: 203-517-5730
       twitter: @ThomasCatenacci
       ᐧ




https://outlook.office365.com/mail/Mayor's.PressOffice@cityofchicago.org/id/AAMkADEzOTNmZTIzLTIyZTYtNGRiNC1hOTg2LTgxMGE5Yjk5MTJhMg…   1/1
Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 19 of 23 PageID #:111




                          Exhibit 3
8/2/2021          Case: 1:21-cv-02852 Document #: Mail
                                                  27 -Filed:
                                                       Mayor's 08/02/21
                                                               Press Office - Page
                                                                              Outlook 20 of 23 PageID #:112



       Re: Press Inquiry
       Thomas Catenacci <tcatenacci@dailycallernewsfoundation.org>
       Fri 5/21/2021 11:35 AM
       To: Mayor's Press Office <Mayor's.PressOffice@cityofchicago.org>


               [Warning: External email]

       Hello,

       Wanted to follow up on this request.

       Thank you!

       Best,
       Thomas
       ᐧ

       On Thu, May 20, 2021 at 5:23 PM Thomas Catenacci <tcatenacci@dailycallernewsfoundation.org>
       wrote:
         Hello,

           I'm a reporter with the Daily Caller News Foundation. I'm requesting a one-on-one interview with
           Mayor Lightfoot regarding a number of topics pertaining to Chicago's handling of the coronavirus.
           Specifically, I'd like to discuss how her administration plans to encourage more residents to receive
           the coronavirus vaccine considering that less than 50% of the city's residents have been
           administered a single dose. I'd also like to discuss why she believes Chicago is behind other large
           cities, such as New York and Los Angeles.

           I'd also like to ask Mayor Lightfoot about how her administration handled the coronavirus pandemic
           compared to other major U.S. cities and how she plans to encourage residents to eat and shop
           locally as Chicago's vaccinated population grows.

           Let me know if we can set up a time to speak.

           Thank you very much.

           Best,

           Thomas Catenacci
           Reporter | Daily Caller News Foundation
           e: tcatenacci@dailycallernewsfoundation.org
           c: 203-517-5730
           twitter: @ThomasCatenacci
           ᐧ




https://outlook.office365.com/mail/Mayor's.PressOffice@cityofchicago.org/id/AAMkADEzOTNmZTIzLTIyZTYtNGRiNC1hOTg2LTgxMGE5Yjk5MTJhMg…   1/1
Case: 1:21-cv-02852 Document #: 27 Filed: 08/02/21 Page 21 of 23 PageID #:113




                          Exhibit 4
8/2/2021          Case: 1:21-cv-02852 Document #: Mail
                                                  27 -Filed:
                                                       Mayor's 08/02/21
                                                               Press Office - Page
                                                                              Outlook 22 of 23 PageID #:114



       Re: Press Inquiry
       Thomas Catenacci <tcatenacci@dailycallernewsfoundation.org>
       Mon 5/24/2021 12:58 PM
       To: Mayor's Press Office <Mayor's.PressOffice@cityofchicago.org>


               [Warning: External email]

       Hi,

       Following up again on this. Thank you.

       Best,
       Thomas
       ᐧ

       On Fri, May 21, 2021 at 12:35 PM Thomas Catenacci <tcatenacci@dailycallernewsfoundation.org>
       wrote:
         Hello,

           Wanted to follow up on this request.

           Thank you!

           Best,
           Thomas
           ᐧ

           On Thu, May 20, 2021 at 5:23 PM Thomas Catenacci <tcatenacci@dailycallernewsfoundation.org>
           wrote:
             Hello,

                I'm a reporter with the Daily Caller News Foundation. I'm requesting a one-on-one interview with
                Mayor Lightfoot regarding a number of topics pertaining to Chicago's handling of the
                coronavirus. Specifically, I'd like to discuss how her administration plans to encourage more
                residents to receive the coronavirus vaccine considering that less than 50% of the city's residents
                have been administered a single dose. I'd also like to discuss why she believes Chicago is behind
                other large cities, such as New York and Los Angeles.

                I'd also like to ask Mayor Lightfoot about how her administration handled the coronavirus
                pandemic compared to other major U.S. cities and how she plans to encourage residents to eat
                and shop locally as Chicago's vaccinated population grows.

                Let me know if we can set up a time to speak.

                Thank you very much.

                Best,

                Thomas Catenacci
https://outlook.office365.com/mail/Mayor's.PressOffice@cityofchicago.org/id/AAMkADEzOTNmZTIzLTIyZTYtNGRiNC1hOTg2LTgxMGE5Yjk5MTJhMg…   1/2
8/2/2021        Case: 1:21-cv-02852 Document #: Mail
                                                27 -Filed:
                                                     Mayor's 08/02/21
                                                             Press Office - Page
                                                                            Outlook 23 of 23 PageID #:115

            Reporter | Daily Caller News Foundation
            e: tcatenacci@dailycallernewsfoundation.org
            c: 203-517-5730
            twitter: @ThomasCatenacci
            ᐧ




https://outlook.office365.com/mail/Mayor's.PressOffice@cityofchicago.org/id/AAMkADEzOTNmZTIzLTIyZTYtNGRiNC1hOTg2LTgxMGE5Yjk5MTJhMg…   2/2
